COURT OF
APPEALS
                                                   EIGHTH DISTRICT OF
TEXAS
                                                              EL
PASO, TEXAS
 



 
 
BETTY CAMPBELL,
 
                                   
  Appellant,
 
v.
 
ALMA DELGADO,
 
                                    Appellee.
  
 


 
 '
   
 '
   
 '
   
 '
   
 '
 
'


 
 
                  No. 08-12-00013-CV
 
                         Appeal from
 
County Court at Law
  No. 3
 
of El Paso County,
  Texas
 
(TC #
  2011-CCV08854)




 


 


 



                                                     MEMORANDUM
OPINION
 
This appeal is before the Court on its own motion for determination of
whether it should be dismissed for want of prosecution.  Finding that Appellant has failed to file a
brief or motion for extension of time and has failed to respond to our inquiry
letter, we dismiss the appeal for want of prosecution.
On May 17, 2012, the Clerk notified Appellant that her brief was past due
and no motion for extension of time had been filed.  The letter advised the parties that the Court
intended to dismiss the appeal for want of prosecution unless she responded
within ten days and showed grounds for continuing the appeal.  See
Tex.R.App.P. 38.8(a)(1).  No reply has been received.  Pursuant to Rules 38.8(a)(1) and 42.3 of the
Texas Rules of Appellate Procedure, we dismiss the appeal for want of
prosecution.
 
 
 
July 31, 2012                                       ________________________________________________
ANN CRAWFORD
McCLURE, Chief Justice
 
Before McClure, C.J., Rivera, and Antcliff, JJ.